The County Court’s determination to assess the defendant 30 points for risk factor 1, 10 points for risk factor 12, and 10 points for risk factor 13, was supported by clear and convincing evidence based on the facts contained in the presentence report, the case summary prepared by the Board of Examiners of Sex Offenders, and the risk assessment instrument (see People v Alvarez, 49 AD3d 704 [2008]; People v Jordan, 48 AD3d 535 [2008]).
The defendant’s remaining contentions are without merit. Mastro, J.E, Fisher, Miller and Garni, JJ., concur.